FILED
IN THE UNITED STATES DISTRICT CQERMSTRICT COURT 0
FOR THE DISTRICT OF MARYLAND RCT OF MARYLAN

 
  

KENNETH HINTON, * 2019 NOV 2b A 0: 33
Plaintiff * CLERK'S OFFIC
AT GREENE
Vv * Civil Action Noe 9-2203 |
JOSEPH PRESTON ATKINS, III, *
BRIAN DAVID SHEFFERMAN,
Defendants *
2k KK
MEMORANDUM OPINION

 

Self-represented Plaintiff Kenneth Hinton, an inmate currently confined at the Maryland
Correctional Training Center in Hagerstown, Maryland filed the above-captioned civil rights
complaint pursuant to 42 U.S.C. § 1983. ECF No. 1. Hinton alleges that Joseph Preston Atkins,
UI and Brian David Shefferman, attorneys then employed by the office of the public defender were
assigned to represent him during his state criminal proceedings. Hinton alleges that Atkins lost a
computer thumb drive that contained a digital copy of confidential data and information regarding
Hinton when he mailed the thumb drive to Hinton at the wrong address. /d. Hinton alleges that
Brian David Shefferman was Atkins’s supervisor in the public defender’s office and failed to
properly supervise him. /d. Hinton alleges that the conduct of Atkins and Shefferman violated his
civil rights and constituted a breach of duty, negligence, legal malpractice, an invasion of
privacy/breach of privacy, bad faith, and intentional infliction of emotional distress, resulting in a
loss of consortium. He seeks compensatory and punitive damages. /d.

Hinton filed a Motion for Leave to Proceed in Forma Pauperis (ECF No. 2), which shall

be granted. For the reasons stated herein the complaint must be dismissed.
This Court is obliged by 28 U.S.C. § 1915A to screen prisoner complaints and dismiss any
complaint that is “frivolous, malicious or fails to state a claim upon which relief may be granted,
or seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
In deciding whether a complaint is frivolous, “[t]he district court need not look beyond the
complaint’s allegations .... It must, however, hold the pro se complaint to less stringent standards
than pleadings drafted by attorneys and must read the complaint liberally.” See White v. White,
886 F.2d 721, 722-23 (4th Cir. 1989).

Plaintiff's claims against his criminal defense attorneys may not proceed. A defense
attorney is not a state actor and therefore cannot be sued for an alleged violation of constitutional
rights. See Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976); see also Hall v. Quillen, 631 F.2d
1154, 1155-56 (4th Cir. 1980). In addition, public defenders do not act under color of state law
when performing a lawyer’s traditional functions as counsel to a defendant in a criminal
proceeding. Polk Cty v. Dodson, 454 U.S. 312, 453-54 (1981). While an attorney who conspires
with a state official to violate constitutional rights does act under color of state law, evidence of
the conspiracy is required. See Tower v. Glover, 467 U.S. 914, 920 (1984); Phillips v. Mashburn,
746 F.2d 782, 785 (11th Cir. 1984) (plaintiff must make more than naked assertion of conspiracy).
Hinton has not provided any facts from which a reasonable person might conclude that there was
a common design and purpose between his public defender and any state official to deprive him
of his constitutional rights. Thus, Hinton’s complaint must be dismissed for failure to state a claim
upon which relief may be granted.

To the extent that Hinton’s Complaint raises state law claims, the Court declines to exercise
supplemental jurisdiction. See 28 U.S.C. §1367(c)(3); United Mine Workers v. Gibbs, 383 U.S.

715, 726 (1966).
A separate order dismissing the complaint follows.

| /2.6/201 4 LE(—

Date - GEORGE J. HAZEL
UNITED STATES DISTRICT JUDGE
